Whether tortiously struck by a fire truck or a commercial truck, the Middletons were nonetheless "legally entitled" to collect damages, and such legal entitlement, for what it was worth, continued to exist without reference to the defense of immunity.
Hence, the additional language provided by the General Assembly to R.C. 3937.18 on July 21, 1994 did not change the law as it applied to existing contracts. On the contrary, the amendment merely clarified and codified the law as it already existed when the accident in this case occurred on April 23, 1994.
Kerns, J., retired, of the Second Appellate District, sitting by assignment of the Chief Justice, pursuant to Section 6(C), Article IV of the Ohio Constitution.